Russell, C. J.
The court properly adjudged that the petition was not subject to the demurrers by which it was assailed.
(a) The petition was sufficient to withstand the general demurrers. It set forth a cause of action, and was subject to special demurrers calling for specification and definite information, but it contained “enough to amend by,” and in the absence of appropriate special demurrers pointing out these defects, which would have compelled amendment, it would have been error to dismiss the petition on general demurrer.
(5) The only special demurrers filed by respondents were based on the ground that the petition was multifarious. All of the defendants had a common interest in the subject of the suit, and all of them were connected in some manner to the suit, and were proper parties thereto. All the parties had a common interest in the wages of the defendant, and were thereby connected to each other. Oqoh v. Georgia Fertilizer & Oil Oo., 154 Ga. 41 (113 S. E. 145) ; Brown v. Wilcox, 147 Ga. 546 (94 S. E. 993).

Judgment affirmed.


All the Justices concur, except Atkinson and Eimes, JJ., dissenting.

B. B. Jackson, for plaintiffs in error.
W. I. Heyward and E. M. Habersham, contra.